Citation Nr: 0317278	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-09 323	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND

The veteran had active duty from December 1967 to December 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record indicates that the veteran was provided with some 
of the laws and regulations regarding the VCAA in the October 
2001 statement of the case.  However, there is no indication 
that he has ever been provided with a VCAA letter that is 
specific to his claim.  He has never been notified as to the 
information and evidence necessary to substantiate his 
particular claim for VA benefits.  He has not been informed 
as to what the evidence needs to show in order to prevail in 
his claim, and what is the best type of evidence to submit to 
show these things.  In addition, he has never been notified 
regarding what evidence it is his responsibility to submit, 
and what evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
must be afforded an opportunity to submit this evidence.  
Therefore, the Board finds it would be potentially 
prejudicial to the veteran it were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  For these reasons, a remand is 
required.

Furthermore, the Board notes that the veteran has provided 
specific information regarding some of his claimed stressors, 
including the approximate dates of some actions, and the 
names of some killed and wounded.  The medical records 
include diagnoses of PTSD that are directly related to at 
least one of these claimed stressors, including the claimed 
stressor in which the veteran states he was involved in a 72 
hour firefight that resulted in the deaths of most of his 
company.  The Board believes that an attempt must be made to 
verify the veteran's claimed stressors, and that information 
that would tend to confirm or deny the occurrence of these 
stressors must be requested from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This should include providing 
the veteran with a letter that notifies 
him of the provisions of the VCAA, 
including what must be shown to prevail 
in his claim, what evidence it is his 
responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  The veteran should be requested to 
contact his friend [redacted]
and any 
other soldier with whom he served in 
Vietnam.  The veteran should be 
instructed to invite Mr. [redacted]
 and the 
others to submit statements in support of 
the veteran's claim, in particular 
information concerning the veteran's 
alleged stressors. 

3.  After the completion of the above, 
the RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197, and request information that would 
tend to confirm or deny the occurrence of 
the veteran's claimed stressors.  Please 
reference the veteran's September 2001 
Statement in Support of Claim, his 
personnel records, and his September 1999 
Statement in Support of Claim to obtain 
details to aid in formulating this 
request.  In particular, the unit 
histories, after action reports, and 
other materials from the HHC and Company 
D of the 2nd Battalion of the 22nd 
Mechanized Infantry should be requested 
for the period from August 1968 (the 
month the veteran was assigned to the 
22nd) to December 1968 (the month the 
veteran was transferred from the 22nd) in 
order to attempt to verify the occurrence 
and participation of the veteran in a 72 
hour firefight resulting in the death of 
the majority of the members of his 
company.  Any information received should 
be carefully compared to the veteran's 
service records to insure that he was 
assigned to this unit on the dates of any 
combat.  Similar records should be 
requested for all units to which the 
veteran's personnel records indicate he 
was assigned in Vietnam, for the dates 
that he was assigned.  Finally, 
information that would tend to verify or 
deny the deaths of two men named Martin 
of the 25th S & T Battalion of the 25th 
Infantry Division in 1969 should be 
requested.  Information regarding the 
injury to Spec. 4 Greer of the 2nd 
Battalion of the 22nd Mechanized Infantry 
in 1968 should also be requested.  Any 
information concerning events such as the 
72 hour firefight, the deaths and 
injuries of the soldiers identified by 
the veteran, and any other information 
that may tend to confirm the occurrence 
of any of the veteran's claimed stressors 
must be carefully examined in conjunction 
with his personnel records to ensure that 
the veteran was assigned to the relevant 
unit at the time of the event.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





